         CASE 0:21-cv-00463-JRT-TNL Doc. 10 Filed 03/05/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

 Obermiller Nelson Engineering, Inc., a            Court File No.: 21-cv-463 (JRT/TNL)
 North Dakota corporation,

                                 Petitioner,
 vs.                                                     DECLARATION OF
                                                        SHAMUS P. O’MEARA
 River Towers Association, a Minnesota
 Nonprofit corporation, and Langston
 Pearson Enterprises, Inc. d/b/a Hayes
 Automation, a Minnesota Corporation

                              Respondents.

STATE OF MINNESOTA                 )
                                   )
COUNTY OF RAMSEY                   )

1.     I am an attorney with O’Meara, Leer, Wagner & Kohl, P.A., the law firm retained

       to represent Petitioner Obermiller Nelson Engineering, Inc. (“ONE”) in the above-

       captioned action. I make this Declaration in support of ONE’s Motion to Dismiss

       or Stay the Demand for Arbitration.

2.     Attached hereto as Exhibit 1 is a true and correct copy of the Questions & Solutions

       Engineering, Inc. Report of November 5, 2020, which was expressly incorporated

       into the Demand for Arbitration. See Demand (Doc. 1-1), at ECF p. 6, ¶12.

3.     Attached hereto as Exhibit 2 is a true and correct copy of Obermiller Nelson

       Engineering, Inc.’s: (1) Objection to Demand for Arbitration and Crossclaim; (2)

       Answering Statement; (3) Answer to Hayes Crossclaim; (4) Crossclaim aginst

       Hayes.
         CASE 0:21-cv-00463-JRT-TNL Doc. 10 Filed 03/05/21 Page 2 of 2




4.     Attached hereto as Exhibit 3 is a true and correct copy of Obermiller Nelson

       Engineering, Inc.’s Request for Joinder of: (1) Questions & Solutions Engineering,

       Inc., (2) FirstService Residential Minnesota, Inc. dba FirstService Residential, (3)

       Kraft Contracting LLC dba Kraft Mechanical LLC and Kraft Controls, LLC.

       I declare, under penalty of perjury, that everything I have stated in this Declaration

is true and correct.

                                                        s/ Shamus P. O’Meara
Dated: March 5, 2021.                             ________________________________
                                                  Shamus P. O’Meara




                                             2
